Title: To Thomas Jefferson from David Bailie Warden, 24 November 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir, 
                     Paris, 24 November, 1808.
                  
                  I had the honor of writing to you by Capt Woodward, of the Hope, and of sending you a packet, containing several letters & accompanied with books and maps, some of which were purchased for you, and others offered as a present. I have now the honor of transmitting to you a letter of thanks, from the Institute, for the fossil bones which are highly valued by the Naturalists of Paris. 
                  It was sent to me by Mr Cuvier, the perpetual Secretary, who informs me that this valuable present will be placed in a new building, lately commenced, which is to form a prolongation of the Museum of stuffed animals, Birds &c.
                  Baron Humbold expects to be able to send you by this opportunity, the second part of His Statistique of South America. The first was sent by Mr Barney of Baltimore, who was a passenger in the Arcturus.
                  The Empress has lately appointed Mr. Bonpland Botanist and Intendant General of Malmaison. He proposes to travel in the United States, which project is recommended by the Empress, who will probably aid him in a pecuniary way. She is not only fond of Botany, but is also well versed in that Science. The other day she gave an hundred Louis for an onion of the Cape of Good Hope, which produces a beautiful flower. Her hot house contains a great number of rare shrubs and plants. She was long fond of curious birds and animals, but from disgust, or other motive she lately sent them all to the garden of plants. As soon as she heard of the arrival of Michaux, she gave instructions to request him to go to see her. He tells me, that he proposes to publish, in English, a work on the mechanical, medicinal and other uses of the trees and shrubs of the United States.
                  Mr Vanderlyn, of the state of new york, has received one of the Emperors’ medals for his picture of “Marius on the ruins of Carthage” The Emperor observed, to Mr Denon, that it has much character, and was pleased to hear that the author studied his art at Paris.
                  I send you the two first Vos of the Flore des Antilles, which the author wished you to examine, and afterwards to present to the Philosophical Society of Philadelphia. The work will probably not be finished before three years.
                  I inclose the two first parts of the Criminal Code: the remainder, consisting of two hundred pages, or more, is sent to the Emperor for his approbation. Almost every thing contained in the address is adopted. Instead of a grand Jury to find the Bill, there will be established a Court, to be named, as I am informed, the Imperial Court. Which will decide whether the person accused ought to be brought to trial. The Jury, by whom he is to be tried, will be composed of twelve members, a majority of whom acquits, or condemns. This seems to be an improvement. You will perceive other changes and modifications, some of which may prove useful, and others injurious. Every thing depends on the mode of choosing the Jury which is to pronounce the verdict. It is to be hoped that the spirit of this new Code will not give birth to Special Commissions, which may put the life and property of individuals at the disposition of the government.
                  There is a decree, which probably will not be published, that makes null and void all claims on the French government till the commencement of the year 5.
                  The prevailing opinion here is that the Spaniards will be crushed, but the Country will be almost desolated, and to keep possession of it will be extremely difficult, and attended with great expence. The French Army, in that Country, amounts to about 250,000 men; one thousand of which were brought from Germany. almost the whole of the Conscription of 1808, called the legion de reserve, and consisting of eighty thousand men, has been destroyed. Even victory may prove fatal.
                  General Massena, as you may have heard, has lost the use of one of his eyes, by the shot of a [faushing] piece in a shooting party, with the Emperor. He was nominated by him, the other day, President of the Electoral College of nice—the Country of his birth, for which he will set out in the course of a week.
                  The measures, Sir, you have pursued in the United States, are approved by all the reasonable, and patriotic men of this Country. It is to be hoped they will prevent war—so eagerly desired by some of the Enemies of your administration.
                  May I again request you, Sir, to confirm my appointment. I flatter myself, that if you are pleased to continue me in my present situation you will have no reason to repent the choice you made. I shall have great pleasure in communicating to you whatever I conceive will interest you. I regret the loss of your former letter. I am, Sir, with great respect, your very obliged and humble Servt
                  
                     David Bailie Warden 
                     
                  
               